Citation Nr: 1017640	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which, in pertinent part, declined to reopen a claim for 
service connection for PTSD.  The Veteran timely filed a 
Notice of Disagreement (NOD) that same month. The RO provided 
a Statement of the Case (SOC) in June 2006.  In September 
2006, the RO received a congressional inquiry along with a 
letter from the Veteran dated August 2006.  The RO accepted 
the letter as a timely substantive appeal.  In a September 
2006 Supplemental Statement of the Case (SSOC), the RO 
reopened the claim for service connection for PTSD but denied 
this claim on the merits. 

In October 2008, the Veteran testified at a video conference 
hearing before a Veterans Law Judge (VLJ).  During the 
hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claims folder.

On appeal in December 2008, the Board reopened the PTSD claim 
and remanded it for additional development, to include 
providing proper VCAA notice, attempting to verify the 
Veteran's alleged stressors, obtaining VA treatment and 
Social Security Administration records, and scheduling a VA 
psychiatric examination.

The VLJ who conducted the October 2008 hearing and issued the 
December 2008 decision no longer works at the Board.  In 
March 2010, the Board advised the Veteran by letter that he 
had the right to another hearing by the VLJ who will decide 
his appeal and was asked whether he desired to have a new 
Board hearing.  See 38 C.F.R. § 20.707.  He declined shortly 
thereafter.

The issue has been recharacterized to better reflect the 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that 
during boot camp his drill instructors repeatedly beat him 
and took food off his tray at meal time.  The Veteran also 
claims that immediately after graduation, one of his drill 
instructors threatened him with physical harm.  Another 
reported stressor includes witnessing a truck accident and 
the burning deaths of two friends.

In a November 2006 correspondence, the Veteran stated that he 
witnessed two burning bodies after a truck accident.  An 
undated memorandum indicates that the RO contacted Camp 
Pendleton military police in an effort to obtain an accident 
report.  The RO was informed that all files are destroyed 
after 5-10 years.  In April 2007, the RO requested a copy of 
the report of the alleged accident from NCIS and the Provost 
Marshal's Office.  The accident date provided was February 
1980.  Both agencies provided a negative response.  In August 
2008, the Veteran submitted the names of the two friends who 
he claims were burned in the truck accident.  He also 
provided an accident date of June 1980.  

The December 2008 Remand Order instructed the AMC to attempt 
to verify the alleged truck accident with the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for Unit 
Records Research (CURR)).  A Marine Corps records search is 
conducted through the Marine Corps Archives and Special 
Collections (MCASC) and the National Archives and Records 
Administration (NARA).  In letters dated May and June 2009, 
the AMC contacted the MCASC and requested a command 
chronology for the Veteran's unit from June 1980.  The RO 
received a negative reply from the MCASC in June 2009.  The 
AMC did not request information from the NARA.  Nor did the 
AMC attempt to research the two soldiers identified by the 
Veteran as having died in the truck accident.  Efforts should 
be made to verify if PFC Thomas Monahan and/or LCPL Richard 
Fontenot died in a truck accident in approximately June 1980.   

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Undertake all appropriate development 
to attempt to corroborate the deaths of 
PFC Thomas Monahan and/or LCPL Richard 
Fontenot.  Any negative response must 
be noted.

2.	Obtain from NARA unit records for June 
1980 relating to any motor vehicle 
accidents and/or casualties.  Any 
negative response must be noted.

3.	Review the claim file to ensure that 
all the foregoing development has been 
completed and arrange for any 
additional development indicated.  
Then, readjudicate the claim on appeal.  
If the benefit sought remains denied, 
issue an SSOC and provide the Veteran 
and his representative an appropriate 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

